       Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 1 of 20




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA MUSLIM VOTER
PROJECT, ASIAN-AMERICANS
ADVANCING JUSTICE-ATLANTA,
and BETTY J. JONES, on behalf of
herself and all others similarly situated,

      Plaintiffs,                            Civil Action No.: 1:18-cv-04789-LMM

v.

ROBYN CRITTENDEN, in her
official capacity as the Secretary of
State of Georgia; and GWINNETT
COUNTY BOARD OF VOTER
REGISTRATION AND ELECTIONS,
on behalf of itself and all others
similarly situated,

       Defendants.


      DEFENDANT GWINNETT BOARD OF REGISTRATIONS AND
       ELECTIONS’ ANSWER TO FIRST AMENDED COMPLAINT

                                  General Defenses

                                    First Defense

      Plaintiffs’ First Amended Complaint (the “Complaint”) fails, in whole or in

part, to state a claim upon which relief may be granted.
          Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 2 of 20




                                    Second Defense

      Defendant Gwinnett County Board of Registrations and Elections

(“Gwinnett BORE”) denies that Plaintiffs have been subjected to the deprivation of

any right, privilege, or immunities under the Constitution or laws of the United

States.

                                    Third Defense

      Plaintiffs’ Complaint fails to name parties necessary for the relief they seek.

                                    Fourth Defense

      Plaintiffs lack standing to assert the claims contained in their Complaint.

                                  Specific Responses

      For its Answer to the First Amended Complaint, Defendant Gwinnett BORE

states as follows:

                           THE NATURE OF THE CASE

    1. Paragraph 1 of the Complaint contains legal argument and introductory

          language that does not require a response. To the extent a response is

          required, Defendant Gwinnett BORE states that it implements the state

          statutes regarding signature matching as they are written and denies the

          remaining allegations contained in Paragraph 1.




                                          -2-
   Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 3 of 20




2. Paragraph 2 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE states that the cited statutes and regulations speak for

   themselves and denies the remaining allegations contained in Paragraph

   2.

3. Paragraph 3 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE states that the cited statute speaks for itself.

4. In response to Paragraph 4 of the Complaint, Defendant Gwinnett BORE

   states that a person’s signature may vary, but Defendant Gwinnett BORE

   is without knowledge of information sufficient to form a belief as to the

   truth of the remaining allegations of Paragraph 4 and therefore denies the

   same.

5. In response to Paragraph 5 of the Complaint, Defendant Gwinnett BORE

   is without knowledge of information sufficient to form a belief as to the

   truth of the allegations and therefore denies the same. Defendant

   Gwinnett BORE denies that it is improperly applying the relevant

   statutes regarding signature matching for absentee ballots and

   applications.


                                   -3-
   Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 4 of 20




6. In response to Paragraph 6 of the Complaint, Defendant Gwinnett BORE

   admits the allegations therein.

7. Paragraph 7 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE states that the cited statutes speak for themselves,

   denies that the cited statutes are all voters “in similar circumstances” to

   absentee-ballot voters, and denies the remaining allegations contained in

   Paragraph 7.

8. Paragraph 8 of the Complaint contains legal argument that does not

   require a response. Defendant Gwinnett BORE admits that Paragraph 8

   contains a description of the relief sought by Plaintiffs but denies that

   Plaintiffs are entitled to any relief and denies the remaining allegations

   of Paragraph 8.

9. Paragraph 9 of the Complaint contains legal argument that does not

   require a response. Defendant Gwinnett BORE admits that Paragraph 9

   contains a description of the relief sought by Plaintiffs but denies that

   Plaintiffs are entitled to any relief and denies the remaining allegations

   of Paragraph 9.




                                     -4-
   Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 5 of 20




                   JURISDICTION AND VENUE

10. In response to Paragraph 10 of the Complaint, Defendant Gwinnett

   BORE admits the allegations therein.

11. In response to Paragraph 11 of the Complaint, Defendant Gwinnett

   BORE admits that venue is proper in this Court and that it is located in

   this district and division. Defendant Gwinnett BORE denies the

   remaining allegations of Paragraph 11.

                               PARTIES

12. In response to Paragraph 12 of the Complaint, Defendant Gwinnett

   BORE is without knowledge of information sufficient to form a belief as

   to the truth of the allegations and therefore denies the same.

13. In response to Paragraph 13 of the Complaint, Defendant Gwinnett

   BORE is without knowledge of information sufficient to form a belief as

   to the truth of the allegations and therefore denies the same.

14. In response to Paragraph 14 of the Complaint, Defendant Gwinnett

   BORE is without knowledge of information sufficient to form a belief as

   to the truth of the allegations and therefore denies the same.

15. In response to Paragraph 15 of the Complaint, Defendant Gwinnett

   BORE states that Robyn Crittenden is the Secretary of State and that the


                                    -5-
   Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 6 of 20




   Secretary of State issues guidance to election superintendents. Defendant

   Gwinnett BORE denies the remaining allegations of Paragraph 15.

16. In response to Paragraph 16 of the Complaint, Defendant Gwinnett

   BORE admits that it is the election superintendent and board of

   registrars for Gwinnett County and that it has responsibilities outlined in

   various statutes, not all of which are cited in Paragraph 16. Defendant

   Gwinnett BORE is without knowledge of information sufficient to form

   a belief as to the truth of the allegations contained in Footnote 1 and

   therefore denies the same. Defendant Gwinnett BORE denies the

   remaining allegations of Paragraph 16 and denies that it is an appropriate

   class representative.

                     FACTUAL ALLEGATIONS

17. In response to Paragraph 17 of the Complaint, Defendant Gwinnett

   BORE admits that the right to vote is a sacred right and states that the

   cited case speaks for itself. Defendant Gwinnett BORE denies the

   remaining allegations of Paragraph 17.

              Reasons Signatures Often Do Not Match

18. In response to Paragraph 18 of the Complaint, Defendant Gwinnett

   BORE admits that a person’s signature can vary, but is without


                                    -6-
   Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 7 of 20




   knowledge of information sufficient to form a belief as to the truth of the

   remaining allegations contained in Paragraph 18 and therefore denies the

   same.

19. In response to Paragraph 19 of the Complaint, Defendant Gwinnett

   BORE is without knowledge of information sufficient to form a belief as

   to the truth of the allegations and therefore denies the same. Defendant

   Gwinnett BORE denies that it is improperly applying the relevant

   statutes regarding signature matching for absentee ballots and

   applications.

      Signature Matching: Absentee Ballot Application Stage

20. In response to Paragraph 20 of the Complaint, Defendant Gwinnett

   BORE admits the allegations therein.

21. In response to Paragraph 21 of the Complaint, Defendant Gwinnett

   BORE admits that the paragraph summarizes part of the process for

   applying for an absentee ballot application but further states that the

   statutes speak for themselves.

22. In response to Paragraph 22 of the Complaint, Defendant Gwinnett

   BORE admits that the paragraph summarizes part of the process for




                                    -7-
   Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 8 of 20




   processing an absentee ballot application but further states that the

   statutes speak for themselves.

23. In response to Paragraph 23 of the Complaint, Defendant Gwinnett

   BORE admits that the paragraph accurately quotes the statute but further

   states the statute speaks for itself.

24. In response to Paragraph 24 of the Complaint, Defendant Gwinnett

   BORE admits that there is no statutory process for pre-rejection notice or

   an opportunity to be heard regarding a signature mismatch.

25. In response to Paragraph 25 of the Complaint, Defendant Gwinnett

   BORE admits that voters can apply for a second absentee ballot after

   being rejected but denies the remaining allegations of Paragraph 25.

26. In response to Paragraph 26 of the Complaint, Defendant Gwinnett

   BORE admits that it rejected absentee ballot applications in the 2018

   general election, but is without knowledge of information sufficient to

   form a belief as to the truth of the remaining allegations and therefore

   denies the same.

27. In response to Paragraph 27 of the Complaint, Defendant Gwinnett

   BORE admits that the paragraph accurately summarizes part of the




                                      -8-
   Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 9 of 20




   absentee ballot application processing statutes and further states that the

   statutes speak for themselves.

             Signature Matching: Absentee Ballot Stage

28. In response to Paragraph 28 of the Complaint, Defendant Gwinnett

   BORE admits that the paragraph accurately summarizes part of the

   absentee ballot processing statutes and further states that the statutes

   speak for themselves.

29. In response to Paragraph 29 of the Complaint, Defendant Gwinnett

   BORE admits that the paragraph accurately summarizes part of the

   absentee ballot processing statutes and further states that the statutes

   speak for themselves.

30. In response to Paragraph 30 of the Complaint, Defendant Gwinnett

   BORE admits the allegations therein.

31. In response to Paragraph 31 of the Complaint, Defendant Gwinnett

   BORE admits that the paragraph accurately summarizes part of the

   absentee ballot processing statutes and further states that the statutes

   speak for themselves.

32. In response to Paragraph 32 of the Complaint, Defendant Gwinnett

   BORE admits that there is no statutory process for contesting a


                                    -9-
  Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 10 of 20




   registrar’s rejection in the Election Code, but denies that there is no

   additional review and that a voter has no remedy. Defendant Gwinnett

   BORE denies the remaining allegations of Paragraph 32.

33. In response to Paragraph 33 of the Complaint, Defendant Gwinnett

   BORE admits that there is no time limit in the statute for processing

   absentee ballots, and further states that Defendant Gwinnett BORE

   processes absentee ballots within three business days. Defendant

   Gwinnett BORE further states that the statutes speak for themselves and

   denies the remaining allegations of Paragraph 33.

34. In response to Paragraph 34 of the Complaint, Defendant Gwinnett

   BORE admits it rejected absentee ballots during the 2018 general

   election, but is without knowledge of information sufficient to form a

   belief as to the truth of the remaining allegations and therefore denies the

   same.

           Elections Officials Are Not Handwriting Experts

35. In response to Paragraph 35 of the Complaint, Defendant Gwinnett

   BORE admits that no handwriting-analysis education or training is

   required by statute or regulation for election officials. Defendant

   Gwinnett BORE denies the remaining allegations of Paragraph 35.


                                   - 10 -
  Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 11 of 20




36. In response to Paragraph 36 of the Complaint, Defendant Gwinnett

   BORE admits that the statutes requiring signature-matching for absentee

   ballot applications and absentee ballots contain no guidance about their

   application. Defendant Gwinnett BORE denies the remaining allegations

   of Paragraph 36.

37. In response to Paragraph 37 of the Complaint, Defendant Gwinnett

   BORE admits the allegations therein.

               Other Voters are Provided Due Process

38. In response to Paragraph 38 of the Complaint, Defendant Gwinnett

   BORE admits that the Election Code provides processes for voters in a

   variety of situations. Defendant Gwinnett BORE denies the remaining

   allegations of Paragraph 38.

39. In response to Paragraph 39 of the Complaint, Defendant Gwinnett

   BORE admits that the paragraph accurately summaries the challenged

   ballot procedures contained in the cited statute.

40. In response to Paragraph 40 of the Complaint, Defendant Gwinnett

   BORE admits that the paragraph accurately summarizes the options

   available to voters who cast a provisional ballot because they do not

   present photo identification when voting.


                                   - 11 -
  Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 12 of 20




41. Paragraph 41 of the Complaint contains legal argument that does not

   require a response. Defendant Gwinnett BORE admits that Paragraph 41

   contains a description of the relief sought by Plaintiffs but denies that

   Plaintiffs are entitled to any relief and denies the remaining allegations

   of Paragraph 41.

                  Plaintiff Class Action Allegations

42. Paragraph 42 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE denies the allegations contained in Paragraph 42.

43. Paragraph 43 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE denies the allegations contained in Paragraph 43.

   Defendant Gwinnett BORE further states that Plaintiff Jones is not a

   resident of Gwinnett County.

44. Paragraph 44 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE denies the allegations contained in Paragraph 44.

45. Paragraph 45 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant


                                   - 12 -
  Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 13 of 20




   Gwinnett BORE states that the Federal Rules of Civil Procedure speak

   for themselves and denies the allegations contained in Paragraph 45.

46. Paragraph 46 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE states that the Federal Rules of Civil Procedure speak

   for themselves and denies the allegations contained in Paragraph 46.

                   Defendant Class Action Allegations

47. In response to Paragraph 47 of the Complaint, Defendant Gwinnett

   BORE states that it takes guidance from the Secretary of State into

   account when implementing the statutory processes related to elections.

   Defendant Gwinnett BORE denies the remaining allegations of

   Paragraph 47.

48. Paragraph 48 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE states that the Federal Rules of Civil Procedure speak

   for themselves and denies the allegations contained in Paragraph 48.

   Defendant Gwinnett BORE further specifically denies that it is an

   appropriate class representative for a defendant class.




                                   - 13 -
  Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 14 of 20




49. Paragraph 49 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE denies the allegations contained in Paragraph 49.

   Defendant Gwinnett BORE further specifically denies that all county

   boards of registrars share common defenses, that its claims will be

   typical of other boards, and that it can serve as an adequate class

   representative.

50. Paragraph 50 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE states that the Federal Rules of Civil Procedure speak

   for themselves and denies the allegations contained in Paragraph 50.

51. Paragraph 51 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE states that the Federal Rules of Civil Procedure speak

   for themselves and denies the allegations contained in Paragraph 51.

                        CAUSES OF ACTION

                             COUNT ONE

52. No response is required to Paragraph 52 of the Complaint.




                                   - 14 -
  Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 15 of 20




53. Paragraph 53 of the Complaint contains legal conclusions to which no

   response is required. Defendant Gwinnett BORE further states that the

   Fourteenth Amendment speaks for itself.

54. In response to Paragraph 54 of the Complaint, Defendant Gwinnett

   BORE denies the allegations therein.

55. Paragraph 55 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE states that the cited statutes speak for themselves,

   denies that the cited statutes are all voters “in similar circumstances” to

   absentee-ballot voters, and denies the remaining allegations contained in

   Paragraph 55.

56. In response to Paragraph 56 of the Complaint, Defendant Gwinnett

   BORE denies the allegations therein.

57. Paragraph 57 of the Complaint contains legal conclusions to which no

   response is required. To the extent a response is required, Defendant

   Gwinnett BORE denies the allegations of Paragraph 57.

                             COUNT TWO

58. No response is required to Paragraph 58 of the Complaint.




                                   - 15 -
  Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 16 of 20




59. Paragraph 59 of the Complaint contains legal conclusions to which no

   response is required. Defendant Gwinnett BORE further states that the

   Fourteenth Amendment speaks for itself.

60. In response to Paragraph 60 of the Complaint, Defendant Gwinnett

   BORE denies the allegations therein.

61. Paragraph 61 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE states that the cited statutes speak for themselves,

   denies that the cited statutes apply to voters “in similar circumstances” to

   absentee-ballot voters, and denies the remaining allegations contained in

   Paragraph 61.

62. In response to Paragraph 62 of the Complaint, Defendant Gwinnett

   BORE denies the allegations therein.

63. Paragraph 63 of the Complaint contains legal conclusions to which no

   response is required. To the extent a response is required, Defendant

   Gwinnett BORE denies the allegations of Paragraph 63.

                           COUNT THREE

64. No response is required to Paragraph 64 of the Complaint.




                                   - 16 -
  Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 17 of 20




65. Paragraph 65 of the Complaint contains legal conclusions to which no

   response is required. Defendant Gwinnett BORE further states that the

   Fourteenth Amendment and the cited cases speak themselves.

66. In response to Paragraph 66 of the Complaint, Defendant Gwinnett

   BORE denies the allegations therein.

67. In response to Paragraph 67 of the Complaint, Defendant Gwinnett

   BORE denies the allegations therein.

68. In response to Paragraph 68 of the Complaint, Defendant Gwinnett

   BORE denies the allegations therein.

69. Paragraph 69 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant

   Gwinnett BORE states that the cited statutes speak for themselves,

   denies that the cited statutes apply to voters “in similar circumstances”

   to absentee-ballot voters, and denies the remaining allegations contained

   in Paragraph 69.

70. In response to Paragraph 70 of the Complaint, Defendant Gwinnett

   BORE denies the allegations therein.




                                   - 17 -
       Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 18 of 20




                    RESPONSE TO PRAYER FOR RELIEF

      Defendant Gwinnett BORE denies that Plaintiffs are entitled to any or all of

the requested relief. All other factual averments, legal conclusions or claims for

relief not expressly admitted are denied.

      WHEREFORE, having answered Plaintiffs’ First Amended Complaint and

stated defenses and objections, Defendant Gwinnett BORE respectfully requests

that Plaintiffs’ claims be dismissed, Plaintiffs’ prayers for relief be denied in each

and every particular with all costs taxed to Plaintiffs, and Defendant Gwinnett

BORE be granted such other relief as this Court may deem just and proper.



      I certify that this Answer has been prepared in a Times New Roman 14-point

font, one of the font and point selections approved by the Court in Local Rule

5.1(C).

      Respectfully submitted this 13th day of December, 2018.

                                        /s/ Bryan P. Tyson
                                        Frank B. Strickland
                                        Georgia Bar No. 687600
                                        fbs@sbllaw.net
                                        Bryan P. Tyson
                                        Georgia Bar No. 515411
                                        bpt@sbllaw.net
                                        Anne W. Lewis
                                        Georgia Bar No. 737490
                                        awl@sbllaw.net

                                         - 18 -
Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 19 of 20




                            STRICKLAND BROCKINGTON
                              LEWIS LLP
                            Midtown Proscenium Suite 2200
                            1170 Peachtree Street NE
                            Atlanta, GA 30309
                            (678) 347-2200

                            Richard A. Carothers
                            Georgia Bar No. 111075
                            richard.carothers@carmitch.com
                            Brian R. Dempsey
                            Georgia Bar No. 217596
                            Brian.dempsey@carmitch.com
                            CAROTHERS & MITCHELL, LLC
                            1809 Buford Highway
                            Buford, GA 30518
                            (770) 932-3552

                            Attorneys for the Gwinnett County Board of
                            Registrations and Elections




                             - 19 -
       Case 1:18-cv-04789-LMM Document 49 Filed 12/13/18 Page 20 of 20




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

DEFENDANT GWINNETT BOARD OF REGISTRATIONS AND

ELECTIONS’ ANSWER TO FIRST AMENDED COMPLAINT with the

Clerk of Court using the CM/ECF system, which automatically sent counsel of

record e-mail notification of such filing.

      This 13th day of December, 2018.


                                        /s/ Bryan P. Tyson
                                        Bryan P. Tyson
                                        Georgia Bar No. 515411




                                        - 20 -
